        Case 1:21-cv-00616-RP Document 39-1 Filed 07/27/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

WHOLE WOMAN’S HEALTH, et al.,              §
                                           §
                      Plaintiffs,          §
v.                                         §            Cause No. 1:21-cv-00616-RP
                                           §
AUSTIN REEVE JACKSON, et al.,              §
                                           §
                     Defendants.           §


    ORDER GRANTING DEFENDANTS’ OPPOSED MOTION TO STAY
  SUMMARY JUDGMENT AND CLASS CERTIFICATION PROCEEDINGS


      On this date, the Court considered Defendants’ Opposed Motion to Stay

Summary Judgment and Class Certification Proceedings (the “Motion”).            After

considering the Motion, any related responses and replies filed by the parties, and

the other pleadings in this matter, the Court is of the opinion that the Motion is

meritorious and should be GRANTED.

      IT IS THEREFORE ORDERED that all further briefing and proceedings

relating to Plaintiffs’ motion for summary judgment and motion for class certification

are hereby stayed until after the Defendants in this matter have filed their initial

responsive pleadings and the Court has had reasonable time and opportunity to

consider any jurisdictional arguments that may be raised therein.

      SIGNED this _____ day of ____________________, 2021.



                                       ROBERT PITMAN
                                       UNITED STATES DISTRICT JUDGE

                                     Page 1 of 1
